IN THE SUPREME COURT, STATE OF WYOMING

                                            2022 WY 118

                                                                   APRIL TERM, A.D. 2022

                                                                         September 27, 2022


  IN THE MATTER OF THE ESTATE OF
  ROBERT GLEN DORNBLASER,
  deceased:

  MONTY J. DORNBLASER,
  Appellant
  (Heir),
                                                                     S-22-0102
  v.

  MICHELLA G. DORNBLASER,

  Appellee
  (Heir).

                      Appeal from the District Court of Fremont County
                          The Honorable Jason M. Conder, Judge

Representing Appellant:
      Monty J. Dornblaser, pro se.

Representing Appellee:
      Frank B. Watkins, Frank B. Watkins, P.C., Riverton, Wyoming.

Special Administrator for the Estate:
      Rick L. Sollars, Western Law Associates, P.C., Lander, Wyoming.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that correction may be made before final publication in the
permanent volume.
FOX, Chief Justice.

[¶1] Robert Glen Dornblaser died on October 4, 2015, and his son, Monty J. Dornblaser
(Mr. Dornblaser) was appointed Personal Representative of his father’s estate. After four
years without significant progress toward distributing the estate, the court appointed Rick
L. Sollars as Special Administrator. Mr. Sollars issued a final report and accounting, and a
petition for distribution to the court. Mr. Sollars reported that between 2015 and 2019, Mr.
Dornblaser, who acted as his father’s conservator during his life, made improper
expenditures from a conservator account and could not account for a substantial sum of
money missing from the estate. This finding led Mr. Sollars to determine Mr. Dornblaser
had already received his share of the estate, the rest should be distributed to Michella G.
Dornblaser, the deceased’s daughter, and Mr. Dornblaser must vacate the home. The
district court approved this final report and petition for distribution with the addition that
Mr. Dornblaser was entitled to the 1992 Chevrolet pickup to assist in moving out of the
home.

[¶2] Mr. Dornblaser appeals the report and distribution claiming he should be entitled to
the house he helped his father build. Because Mr. Dornblaser’s brief on appeal fails to
comply with the Wyoming Rules of Appellate Procedure and contains no cogent argument,
citation to pertinent authority, nor a statement of the precise relief sought, we summarily
affirm.

[¶3] Mr. Dornblaser’s pro se brief on appeal lacks a statement of jurisdiction, a statement
of issues for review, a statement of the case with citations to the record, an argument
supported by pertinent authority, and a conclusion stating the precise relief sought. It is
instead a six-page document detailing events outside this matter, unsupported accusations
of bias against the district judge, and his unsubstantiated belief that his late father’s home
belongs to him. The brief does not comply with W.R.A.P. 7.01; Harrison v. State, 2020
WY 43, ¶ 2, 460 P.3d 260, 261 (Wyo. 2020) (affirming where the appellant failed to offer
a statement of the case with citations to the record and argument supported by pertinent
authority). While some leniency is afforded to a pro se litigant, we refuse to consider cases
when “a brief fails to present a valid contention supported by cogent argument or pertinent
authority . . . .” Interest of BASS, 2020 WY 27, ¶ 7, 458 P.3d 857, 859 (Wyo. 2020) (quoting
Jarvis v. Boyce, 2019 WY 124, ¶ 2, 453 P.3d 780, 781 (Wyo. 2019)); see also Harrison,
2020 WY 43, ¶ 2, 460 P.3d at 261.

[¶4] Failing to comply with any “rule of appellate procedure . . . is ground only for such
action as the appellate court deems appropriate, including but not limited to: refusal to
consider the offending party’s contentions . . . and affirmance.” W.R.A.P. 1.03(a);
Harrison, 2020 WY 43, ¶ 3, 460 P.3d at 261. Mr. Dornblaser’s brief fails in several
essential respects to comply with the rules of appellate procedure. We therefore summarily
affirm the district court order approving the final report and decree of distribution.

[¶5]   Affirmed.

                                              1